Title: To Thomas Jefferson from Michael Leib, 6 April 1801
From: Leib, Michael
To: Jefferson, Thomas



Sir
Philadelphia April 6th 1801

Presuming that the inspector of the Revenue for this district will be removed, permit me to express a wish, that the vacancy may be supplied by my brother John L. Leib
My friend General Muhlenberg has authorised me to say, that it would be highly gratifying to him, that my brother should be placed in this situation. The relation subsisting between the Supervisor & inspectors renders it desireable to him, that persons in whom he has confidence should fill the offices subordinate to the one which he is to occupy, & he has been kind enough to assure me, that he prefers my brother to any one who has been named for this district
It is with considerable reluctance, Sir, that I approach you in this way; but you will pardon me, when you consider, that I have presumed upon your indulgence at the instance of a brother, & one too who has suffered in his professional pursuits on account of his zeal for our cause—
With Sentiments of sincere respect I am, Sir, Your obedient Servant

M Leib

